DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 5,636,373 to Glendening et al. (hereinafter “Glendening”) discloses an external time source is connected to a partitioned data processing system, having host processors controlled by a host hypervisor, and having operating systems in the partitions. The host processors each have a timer facility comprising a time-of-day (TOD) clock, and a clock comparator. When the hypervisor detects a need for synchronization between the external time source and a host timer facility, it insulates the operating system in the partition on that host from host synchronization, and synchronizes the host timer facility with the external time source. Subsequently, the operating system is placed into normal execution, with an adjustment value used for timer facility references, and with a synchronization interrupt pending if the operating system is aware of the external time source. Glendening does not explicitly discloses a computer-implemented method of virtualizing a clock of a network element in a virtualized network, comprising: creating, by a network controller, one or more virtual network elements wherein each virtual network element comprises a virtual clock; retrieving, at a first of said one or more virtual network elements a first time of day value; retrieving, at the first virtual network element a second time of day value; calculating an amount of time elapsed between the first time of day .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-9, and 11-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476